Citation Nr: 0108341	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-10 169	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUE

Eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from May 1943 
until June 1945.  He died in March 1994.  The appellant is 
his widow.

The appellant has also filed a claim for dependency and 
indemnity compensation based upon service connection for the 
cause of the veteran's death.  A rating decision denying this 
benefit was promulgated in June 2000 and the appellant was 
notified of the decision the same month.  


FINDING OF FACT

The veteran did not have the requisite service for the 
appellant to be eligible for VA death pension benefits.


CONCLUSION OF LAW

The appellant is ineligible for VA death pension benefits.  
38 U.S.C.A. §§ 107, 1521, 1541 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.3, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to VA death pension benefits 
based on the military service of her late husband.  38 
U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  The pertinent 
law and regulations authorize the payment of death pension 
benefits to the surviving spouse of a veteran of a period of 
war who met the requisite service requirements.  38 U.S.C.A. 
§ 1541.  Those requirements include that the veteran served 
in "active, military, naval or air service" for ninety days 
or more during a period of war."  38 U.S.C.A. § 1521(j).

According to the United States Army certification, the 
veteran's recognized guerrilla service extended from May 1943 
to June 1945.  In adjudicating entitlement to VA benefits, 
the VA is bound by the certification from the Department of 
the Army regarding the nature of the veteran's service.  
38 C.F.R. §§ 3.9, 3.203; Soria v. Brown, 118 F.3d 747 (1997); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, the VA is 
prohibited from recognizing service outside of that certified 
by the Army.

The pertinent law and regulations authorize the payment of 
nonservice-connected pension benefits to the surviving spouse 
of a veteran of a period of war who meets certain income 
criteria.  38 U.S.C.A. §§ 1521(j), 1541.  

Under the provisions of 38 U.S.C.A. § 107:  (a) Service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under-- (1) contracts of National 
Service Life Insurance entered into before February 18, 1946; 
(2) Chapter 10 of title 37 [37 USCS §§ 551 et seq.] and (3) 
chapters 11, 13 (38 USCS §§ 1101 and 1301 et seq.] (except 
section 1312(a)), and 23 of this title [38 USCS §§ 2301 et 
seq.].  Thus, service in the Philippine Army does not confer 
the privilege of a VA pension benefit upon such a soldier.

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 1993), 
the United States Court for the Federal Circuit, citing 
Quiban, also upheld the constitutionality of 38 U.S.C.A. § 
107(a). 

Accordingly, the Board has no recourse but to find that the 
veteran did not have the requisite service to have been 
eligible for VA pension benefits.  Since the veteran did not 
have qualifying service for death pension benefits, the 
appellant's claim must fail.  Thus, because of the absence of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Death pension benefits are denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

